USCA11 Case: 20-11097       Date Filed: 09/21/2021      Page: 1 of 11



                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 20-11097
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 3:18-cv-00293-TJC-JRK

DARRELL WAYNE BUTLER,

                                                    Plaintiff - Appellant,

versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

                                                    Defendant,

WILLIAM B. BLITCH,
c/o Captain sued in their individual capacities,
and sued in their official capacities,
JOHN DOE TOMLIN,
c/o Sergeant sued in their individual capacities,
and sued in their official capacities,
R. LEE,
c/o Sergeant sued in their individual capacities,
and sued in their official capacities,
JOHN DOE BUTLER,
c/o Sergeant sued in their individual capacities,
and sued in their official capacities,

                                                    Defendants - Appellees.
         USCA11 Case: 20-11097       Date Filed: 09/21/2021    Page: 2 of 11



                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (September 21, 2021)

Before NEWSOM, BRASHER and MARCUS, Circuit Judges.

PER CURIAM:

      Darrell Butler, a state prisoner proceeding pro se, appeals from the district

court’s grant of summary judgment in favor of prison officials, in his 42 U.S.C. §

1983 action alleging that the officials had used excessive force in violation of the

Eighth Amendment during a cell extraction. On appeal, Butler argues that the

district court erred in granting summary judgment to the officials, on the ground that

there was a genuine dispute of material fact concerning whether the officials used

excessive force. After careful review, we affirm.

      We review de novo the district court’s decision on a motion for summary

judgment. Terrell v. Smith, 668 F.3d 1244, 1249–50 (11th Cir. 2012). Summary

judgment is appropriate when “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “[G]enuine disputes of facts are those in which the evidence is such

that a reasonable jury could return a verdict for the non-movant.” Mann v. Taser

Int’l, Inc., 588 F.3d 1291, 1303 (11th Cir. 2009) (quotation omitted). “For factual


                                          2
         USCA11 Case: 20-11097       Date Filed: 09/21/2021    Page: 3 of 11



issues to be considered genuine, they must have a real basis in the record.” Id.

(quotation omitted). “[M]ere conclusions and unsupported factual allegations are

legally insufficient to defeat a summary judgment motion.” Ellis v. England, 432

F.3d 1321, 1326 (11th Cir. 2005). Ordinarily, we view the facts in the light most

favorable to the nonmoving party, but “[w]hen opposing parties tell two different

stories, one of which is blatantly contradicted by the record, so that no reasonable

jury could believe it, a court should not adopt that version of the facts for purposes

of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380

(2007). Accordingly, when uncontroverted video evidence is available, we must

view the facts in the light depicted by the video recording. Id. at 380–81.

      The relevant background -- based on the summary judgment record, which

included a handheld video recording of the entire incident -- is this. On October 6,

2017, Butler, a Florida state prisoner, requested a “psychological emergency,” was

placed in a shower cell, and spoke to a doctor. After Butler spoke to the doctor, a

security officer ordered him to submit to handcuffs. Butler refused and requested

officers to inventory his property in the cell. Captain William Blitch approached

Butler and ordered him to submit to handcuffs for relocation to the medical clinic

for placement on self-harm observation status (“SHOS”). Butler again refused.

      Blitch left and returned with a cell extraction team. In an incident report

describing the extraction, Blitch noted that the prison warden had authorized the cell


                                          3
           USCA11 Case: 20-11097           Date Filed: 09/21/2021       Page: 4 of 11



extraction, and that Blitch had ordered the cell extraction team members to “utilize

the minimal amount of force necessary to bring [Butler] into compliance with lawful

commands.” The video recording shows Blitch giving an introductory statement

and five members of the team introducing themselves and explaining their

responsibilities, including Sergeant Matthew Butler,1 Sergeant Raymond Lee, and

Sergeant Teddy Tomlin, the three other defendants in this appeal.

       At that point, Captain Blitch again ordered Butler to submit to hand restraints,

told Butler that his failure to submit would result in the cell extraction team being

used, and asked if Butler understood his orders. Nevertheless, Butler repeatedly

refused to allow himself to be handcuffed, lunged at the officers when they opened

the shower cell door, and hung onto an officer’s shield and the cell bars. The officers

repeatedly ordered Butler to “stop resisting” and put his hands behind his back, but

he continued to refuse as the officers attempted to restrain him. At one point,

Sergeant Tomlin, who was holding a pair of handcuffs, started using “distractionary”

punches on Butler to get him to let go of the cell bars. About ten seconds later,

members of the extraction team moved Butler to the back of the cell, and Sergeant

Butler remembered “inadvertently tripp[ing] over the shower curb, causing [Butler]




1
  Because the plaintiff and one of the defendants share the same last name, we only refer to the
latter as “Sergeant Butler.”
                                                4
         USCA11 Case: 20-11097       Date Filed: 09/21/2021     Page: 5 of 11



to strike his head against the shower wall and floor.” The officers again ordered

Butler to comply and struck him in order to apply restraints.

      The video shows that the extraction team members struggled with Butler for

about thirty seconds, until one of them announced that they had secured Butler in

handcuffs. The team members then put leg restraints on Butler and helped him stand

up and walk out of the cell. Once they applied restraints, the officers stopped using

any force. The entire incident from the time the extraction team opened the cell door

to the time Butler was being assisted to his feet lasted approximately ninety seconds.

      When Butler left the cell, he had a visible bleeding abrasion on his head, with

spots of blood on his upper body. The officers took him to a medical exam room,

but he refused treatment, saying “I don’t want to be touched,” and prison officials

were unable to assess the size of the abrasion on his forehead. Butler later alleged

that he asked the prison officials to take photos of his injuries, but they refused.

Butler was then taken to a shower cell, strip searched, given a change of clothes, and

placed in SHOS housing.

      Butler claimed that during the cell extraction, he received gashes, lacerations,

permanent scarring to his head, black eyes, a loose tooth, and numerous bruises and

abrasions to his left arm. He also claimed to have lost a lot of blood. However, the

officials submitted a declaration from Dr. Timothy Whalen at the Florida

Department of Corrections, who said that the abrasion Butler suffered was not


                                          5
           USCA11 Case: 20-11097            Date Filed: 09/21/2021        Page: 6 of 11



serious and that Butler did not mention a black eye or loose tooth at the initial

evaluation or subsequent SHOS stay. On October 16, 2017, Butler submitted a

request to see a doctor, and this evaluation took place on October 31. That doctor

reported that although Butler had “multiple complaints,” the examination indicated

that there were “no obvious sequelae of any injuries sustained on Oct 6 ’17 incident.”

       On February 26, 2018, Butler filed this § 1983 complaint, alleging that

Sergeants Tomlin, Lee, and Butler used excessive force in violation of the Eighth

Amendment, and that Captain Blitch failed to intervene to prevent the use of

excessive force.2 The district court granted summary judgment in favor of the prison

officials, finding that the “undisputed evidence establishes that Defendants were

justified in using force to accomplish a legitimate security interest, i.e., to obtain

[Butler’s] compliance with the order to submit to hand restraints, and that, at worst,

[Butler] received minimal injuries consistent with the amount of force which was

necessary to restrain him.” This appeal followed.

       In an Eighth Amendment excessive force case, the core inquiry is “whether

force was applied in a good-faith effort to maintain or restore discipline, or

maliciously and sadistically to cause harm.” Wilkins v. Gaddy, 559 U.S. 34, 37




2
  Butler also named Florida Department of Corrections Secretary Julie Jones as a defendant. In its
initial screening pursuant to the Prison Litigation Reform Act, the district court dismissed her from
the complaint for two reasons: she was entitled to official immunity and Butler failed to state a
claim for relief against her. Butler does not appeal her dismissal from the case.
                                                 6
         USCA11 Case: 20-11097        Date Filed: 09/21/2021     Page: 7 of 11



(2010) (quotation omitted). To determine whether force was applied maliciously

and sadistically to cause harm, we consider “the need for the application of force,

the relationship between the need and the amount of force that was used, and the

extent of the injury inflicted” upon the prisoner. Whitley v. Albers, 475 U.S. 312,

321 (1986) (quotations omitted, alterations accepted). Additionally, courts look at

“the extent of the threat to the safety of staff and inmates, as reasonably perceived

by the responsible officials on the basis of the facts known to them, and any efforts

made to temper the severity of a forceful response.” Id. An officer’s immediate

offer of medical assistance demonstrates an effort to temper the severity of the

response. Cockrell v. Sparks, 510 F.3d 1307, 1312 (11th Cir. 2007). Moreover, we

must give a “wide range of deference to prison officials acting to preserve discipline

and security, including when considering decisions made at the scene of a

disturbance.” Id. at 1311 (quotations omitted, alterations accepted). In sum, a

prisoner may avoid summary judgment “only if the evidence viewed in the light

most favorable to him goes beyond a mere dispute over the reasonableness of the

force used and will support a reliable inference of wantonness in the infliction of

pain.” Brown v. Smith, 813 F.2d 1187, 1188 (11th Cir. 1987) (per curiam).

      Here, the district court did not err in concluding that Butler failed to establish,

on the summary judgment record in this case, a violation of his Eighth Amendment

right to be free from the excessive use of force. For starters, the video and the


                                           7
         USCA11 Case: 20-11097        Date Filed: 09/21/2021   Page: 8 of 11



parties’ evidence reveal no genuine issue of material fact concerning whether the

officers’ force was applied in a good-faith effort to maintain or restore discipline.

Indeed, it is undisputed that the officers used force for the purpose of transporting

Butler to SHOS housing for his psychological emergency. See Cockrell, 510 F.3d

at 1312 (“That the minimal force was used to quiet Cockrell to care for another

inmate in need of medical attention, instead of for some other reason, . . . weighs

against a finding of excessive force.”).

      Further, Butler refused multiple orders to submit to hand restraints for the

relocation. When the extraction team arrived at Butler’s cell, Blitch warned Butler

that his failure to follow orders would result in the deployment of the cell extraction

team. Then, when Blitch opened the cell door, Butler lunged forward. The officers

told Butler to stop resisting and put his hands behind his back multiple times, but

Butler did not comply. Only then did Sergeant Tomlin start using “distractionary”

punches, and during these punches, Blitch ordered Butler to “let go of the shield.”

In the video recording, the punches appear small and targeted, in an effort to get

Butler to comply with the officers’ orders.

      Once Butler and the extraction team members moved to the back of the cell,

the video does not clearly show what happened, and Butler says that Sergeants Butler

and Lee hit him in the face. However, during that 40-second or so time period, the

officers can be heard again ordering Butler to comply, and the video shows them


                                           8
          USCA11 Case: 20-11097         Date Filed: 09/21/2021      Page: 9 of 11



attempting to secure him in handcuffs. As the district court put it, “[d]espite being

in a chaotic situation in a confined space, the video depicts the extraction team as

relatively calm and professional while attempting to fully restrain [Butler].” After

the officers handcuffed Butler, they did not use any more force. See Mobley v. Palm

Beach Cty. Sheriff Dep’t, 783 F.3d 1347, 1356 (11th Cir. 2015) (finding no

excessive force where “the officers did not apply any force after [the plaintiff] finally

surrendered his hands to be cuffed,” and distinguishing cases like Lee v. Ferraro,

284 F.3d 1188, 1198 (11th Cir. 2002), where force was applied after “the plaintiff

was already arrested and in handcuffs”). The officers also videotaped the entire cell

extraction and its aftermath. 3 And, importantly, the officers immediately took Butler

to receive a medical examination after the incident. See Cockrell, 510 F.3d at 1312.

In short, there is no genuine dispute of fact concerning whether the officers were

justified in using force or whether they used only the amount of force necessary to

handcuff Butler. The record simply does not support an inference of wantonness in

the infliction of pain. See Scott, 550 U.S. at 380; Brown, 813 F.2d at 1188.

       The district court also did not err in finding that, “at worst, [Butler] received

minimal injuries consistent with the amount of force which was necessary to restrain

him.” Although Butler alleges that he sustained injuries in addition to the head



3
 Butler notes that in some parts of the video, he cannot be seen, and his voice is inaudible.
However, the video still documents the entire incident.
                                             9
          USCA11 Case: 20-11097            Date Filed: 09/21/2021        Page: 10 of 11



abrasion and that the head abrasion was serious, he refused immediate medical

attention after the cell extraction and the nurse documented the only visible injury -

- a forehead abrasion. The video shows that Butler had spots of blood on his face,

arm, shirt, and hands, but it also reveals that he was able to walk to the medical exam

room and later change his clothes without difficulty. Dr. Whalen added that during

Butler’s SHOS stay, the abrasion on his head “was noted to be midline and

superficial,” and Butler did not mention other injuries. Moreover, Butler did not

request medical attention until ten days after the cell extraction incident. At that

evaluation, the doctor recognized Butler’s complaints but found no obvious

consequences of any injuries from the cell extraction, and no treatment was

warranted. Accordingly, Butler has not created a genuine dispute of material fact

about the extent of his injury such that this factor would favor a finding of excessive

force. See Wilkins, 559 U.S. at 38 (“Injury and force . . . are only imperfectly

correlated, and it is the latter that ultimately counts.”).

       Accordingly, the district court did not err in granting summary judgment to

the prison officials because no reasonable jury could find that they violated his

Eighth Amendment rights, and we affirm. 4



4
  Because the officers did not use excessive force, Butler also cannot maintain a failure-to-
intervene claim against Blitch. See Alston v. Swarbrick, 954 F.3d 1312, 1321 (11th Cir. 2020)
(“An officer who is present at the scene and who fails to take reasonable steps to protect the victim
of another officer’s use of excessive force can be liable for failing to intervene, so long as he was
in a position to intervene yet failed to do so.” (quotations omitted)).
                                                 10
 USCA11 Case: 20-11097   Date Filed: 09/21/2021   Page: 11 of 11



AFFIRMED.




                             11